Statement by the President
On behalf of the European Parliament, I would like to send a message of solidarity to the victims of hurricane Gustav in the Caribbean.
Nearly 100 people lost their lives in the Dominican Republic, Haiti, Jamaica, the Cayman Islands and Cuba, and thousands of others are now homeless. Once again, the citizens of these developing countries with which we maintain close links through the Cotonou Agreement - the ACP countries group - are suffering the ravages of a new natural disaster in these regions.
The European Union is closely monitoring the situation in the affected countries and is sending humanitarian aid. The European Parliament will, of course, be closely monitoring the supply of humanitarian assistance to countries in the region, particularly through the work of its Committee on Development and the ACP-EU Joint Parliamentary Assembly.